230 F.3d 263 (7th Cir. 2000)
UNITED STATES OF AMERICA, Plaintiff-Appellee,v.EDWARD W. LEMMONS, Defendant-Appellant.
No. 99-2078
In the  United States Court of Appeals  For the Seventh Circuit
Argued August 8, 2000Decided October 5, 2000

Appeal from the United States District Court  for the Southern District of Indiana, Evansville Division.  No. 98-6-CR-01-Y/H--Richard L. Young, Judge.
Before BAUER and COFFEY and MANION, Circuit Judges.
COFFEY, Circuit Judge.


1
Edward Lemmons, his son,  and two co-defendants were indicted for, and  entered a plea of guilty to, the crime of  conspiracy to manufacture and distribute  methcathinone, in violation of 21 U.S.C. sec.sec.  846 and 841(a)(1). Lemmons was sentenced to 70  months' imprisonment, the lowest possible  sentence within the applicable guideline range.  He challenges only the sentencing court's  determination that he was "an organizer, leader,  manager, or supervisor" in the criminal activity  and the consequent imposition of a two-level  upward adjustment under U.S.S.G. sec. 3B1.1(c).


2
Following their indictment on the conspiracy and  distribution charges, all three of the other  members of this conspiracy pled guilty. The  defendant in this case, Edward Lemmons, was the  last to do so. According to his PSR, between May  1996 and May 1997, Edward Lemmons, Jerry Lemmons  (Edward's son), Jerry Catlett and Jim Smith  engaged in a conspiracy to manufacture, possess,  and distribute methcathinone in southern Indiana.  Edward told the police of numerous people who  bought and sold methcathinone for him and  reported that he was responsible for financing  the methcathinone ring. All of the ingredients  for manufacturing methcathinone were found in a  Wells Fargo trailer owned by Edward and parked on  his property. The defendant had purchased the  trailer in Florida toward the end of the one-year  conspiracy, along with four 55-gallon drums of a  precursor chemical, that were stored in his home  in Trinity Springs, Indiana. At the time of their  arrest, however, his son Jerry Lemmons had the  keys to the trailer.


3
Edward Lemmons would pay Catlett cash for  acquiring the precursor chemicals, and would give  Smith money or methcathinone for trips to  Bloomington, Indiana and Louisville, Kentucky.  Pursuant to the instructions of Edward Lemmons,  each of the named defendants traveled to  Louisville and Bloomington to purchase the  chemical ingredients for the manufacture of  methcathinone and to deliver methcathinone to  Edward Lemmons' other customers. Several other  people not named in the indictment also traveled  to Kentucky to purchase precursor chemicals at  Edward Lemmons' behest.


4
Jerry Catlett had no contact with and did not  know Edward Lemmons prior to the time that Edward  posted the bond for his release. After his  release, Jerry Catlett distributed methcathinone  for Edward. At the time of their arrest, Catlett  and Edward had stored the material necessary for  the manufacturing of methcathinone in the trunk  of a car on Edward's property. Catlett eventually  purchased a 9mm handgun from Edward and made  three additional trips on Edward's behalf to  purchase more guns for him. Toward the end of the  conspiracy, in the spring of 1997, Catlett moved  in with Edward at his Trinity Springs, Indiana,  residence where the methcathinone was  manufactured. Smith also resided with Edward off  and on throughout the course of the conspiracy.


5
As previously stated, the defendant entered a  plea of guilty1 and, based on the record, the  trial court calculated his base offense level at  26 for the 631 grams of methcathinone capable of  being produced by the chemicals in the trailer.  The court then decreased the offense level by 3  levels finding that Edward Lemmons had accepted  responsibility for his crimes, imposed a two-  level upward adjustment for possession of  firearms, and, over the defendant's objection,  also imposed a two-level adjustment for his role  in the offense as a manager or supervisor.  Lemmons' adjusted offense level was 27, which,  with a criminal history category of I, set the  guideline range at 70 to 87 months, and the court  sentenced him to 70 months' imprisonment and  three years' supervised release. He appeals only  the court's imposition of the two-level  adjustment for being a manager or supervisor  under U.S.S.G. sec. 3B1.1.


6
The district court's factual determination that  Lemmons qualified for an aggravating role  adjustment under U.S.S.G. sec. 3B1.1 is reviewed  under the clear error standard. See United States  v. Roth, 201 F.3d 888,891 (7th Cir. 2000). The  defendant's sole argument on appeal is that the  district court erred in determining that he  warranted an aggravating role adjustment under  sec. 3B1.1. He divides this argument into three  subparts. First, he asserts that the information  in his PSR was insufficient to form the factual  basis for the court's finding that he was a  supervisor within the conspiracy. Second, he  argues that there is no factual support for  determining that his co-defendants' roles were  less supervisory. And finally, he argues that the  court improperly relied on facts gleaned from  Jerry Lemmons' PSR because he was not given an  opportunity to challenge them.


7
On appeal, Lemmons initially argues that the  information in the PSR was insufficient to  sustain the court's finding that he was a  "supervisor." We disagree because the PSR lists  a number of factors reflecting his supervisory  position, including: (1) Edward Lemmons alone  financed the operation; (2) all of the precursor  chemicals and equipment for manufacturing the  methcathinone were stored on Edward Lemmons'  property; (3) each of the other three defendants  at some point lived with Edward Lemmons on his  property; (4) each of the other three defendants  performed services under Edward Lemmons'  direction in furtherance of the conspiracy,  including acquiring the precursor chemicals as  well as the stolen guns; (5) each of the other  three defendants sold or distributed the  methcathinone that Edward Lemmons manufactured;  and (6) above all, he directed and supervised the  actions as listed herein. The defendant's  response is that the other defendants purchased  the precursor chemicals "for" him only in the  sense that the co-defendants were going to be in  Kentucky anyway, and that they simply made the  purchases as a favor. The district court's  factual finding that he did in fact direct the  purchases of precursor chemicals was based  largely on the court's credibility  determinations, namely that Lemmons' explanation  of the events was less believable than that of  the other defendants, and this court refuses to  disturb such credibility determinations except in  very unusual circumstances. See United States v.  Kamoga, 177 F.3d 617, 622 (7th Cir. 1999).  Nothing in this record leads us to conclude that  the district court's decision to credit the other  defendants' testimony over that of Edward Lemmons  was clearly erroneous. See United States v.  Matthews, 222 F.3d 305, 307 (7th  Cir.2000) ("If the fact finder chooses  between two permissible views of the evidence,  the choice is not clearly erroneous.").


8
Even assuming that the information in Edward  Lemmons' PSR alone was insufficient to establish  that the co-defendants were acting under the  defendant's direction, the district court was  obviously entitled, and required, to review the  entire record before it. As we have stated  before


9
[t]he law is very clear that a sentencing judge  "may appropriately conduct an inquiry broad in  scope, largely unlimited either as to the kind of  information he may consider, or the source from  which it may come." * * * * A corollary to this  general principle is the rule that a sentencing  judge "may consider relevant information without  regard to the rules of evidence . . . provided  that the information has sufficient indicia of  reliability to support its probable accuracy."  U.S.S.G. sec. 6A1.3 (emphasis added). As this  court has explained


10
The sentencing stage of a trial is one of the  most important parts of the criminal process. In  order for a judge to be well advised of the facts  surrounding the defendant's background, and  particularly in view of the judge's obligation to  the general public, as well as to the defendant,  to be fair, reasonable, and just, it is  imperative, that he be allowed to draw upon a  wealth of information concerning the defendant's  background, from his date of birth up to and  including the moment of sentencing . . . . In  order to render justice to all, the judge must be  able to impress upon a defendant through the  expansive contents of an all encompassing  sentencing report that we are a country of laws  and not of men.


11
United States v. Hardamon, 188 F.3d 843, 849 (7th  Cir. 1999) (internal citations omitted).


12
The court specifically stated that "the case  file and the agent and also Mr. Lemmons' son  Jerry indicate that several of these activities  were done and completed under Edward Lemmons'  instruction." Other information presented to the  court, such as the defendant paying Catlett's  bail without ever having met him before, and the  testimony of the witnesses at the grand jury that  the defendant instructed them to purchase  precursor chemicals, support the court's  conclusion that the other participants in the  methcathinone ring acted at his direction. This  court has held that the section 3B1.1 adjustment  "may apply so long as the criminal activity  involves more than one participant and the  defendant played a coordinating or organizing  role." United States v. Bush, 79 F.3d 64, 67 (7th  Cir. 1996) (citation omitted). The government  need only establish that Edward Lemmons had "some  real and direct influence, aimed at furthering  the criminal activity" on the other participants  in the criminal activity. See United States v.  Mustread, 42 F.3d 1097, 1103 (7th Cir. 1994). As  this court noted in Mustread, those over whom the  "leader or organizer" exercises control need not  "have played marionette to the defendant's  puppeteer." Id. at 1104. Rather, a defendant, in  order to be a leader or organizer, "may simply  have organized or in some way directed" another  member of the conspiracy. Id. at 1104. And,  although the defendant makes much of the seven  factors in U.S.S.G. sec. 3B1.1(c), comment.  (n.4), we have never held that all of the factors  are required to establish that a defendant is  qualified for a section 3B1.1 increase. See  United States v. Fones, 51 F.3d 663, 665 (7th  Cir. 1995). Given the district court's finding  that the other defendants purchased the guns as  well as the precursor drugs and distributed the  methcathinone to other sellers pursuant to Edward  Lemmons's direction, it is most clear that the  defendant exercised more than sufficient control,  direction, and supervision over the activities of  other participants to qualify for the enhancement  as a manager or organizer under section 3B1.1(c).


13
Finally, Edward argues that the district court  improperly looked to his son's PSR as a factual  basis for determining Edward's role in the  conspiracy. As this court has held, if a judge  intends to base a sentencing adjustment on  evidence presented during a proceeding to which  the defendant was not a party, the judge should  give notice to the defendant in advance and  provide him with an opportunity to read the  transcript of the proceeding. See United States  v. Morales, 994 F.2d 386, 389 (7th Cir. 1993).  However, Lemmons' counsel neither objected to nor  requested a continuance when it became apparent  that the sentencing court was making reference to  his son's PSR, and we therefore review his claim  for plain error. Id. at 389-90. More importantly,  Edward cannot prevail on his due process claim  because he failed to demonstrate that the  information in Jerry's PSR was unreliable. We  need not decide to what extent the district court  relied on Smith's statements, because Edward has  not shown that such information, however it was  used, was inaccurate. See United States v. Anaya,  32 F.3d 308, 314 (7th Cir. 1994) ("To  successfully challenge her sentence the defendant  must show that the information before the court  was inaccurate, and that the court relied on  it.") (internal quotations and citations  omitted). Accordingly, this argument fails as  well.


14
We are convinced that the information provided  in Edward Lemmons' PSR, which included the  testimony at his change-of-plea hearing, as well  as the information in the PSR's of his codefendants, in the grand jury testimony, and in  the testimony at the conspirators' change-of-plea  hearings, amply support the district court's  finding that he was a manager or organizer of the  conspiracy. The PSR's make it apparent that  Edwards manufactured the methcathinone, stored  it, financially backed the conspiracy, recruited  at least one conspirator, directed the three  accomplices, obtained the precursor chemicals,  and stored the trailer containing bulk quantities  of methcathinone ingredients parked on his  property. In our opinion, the other three  defendants were not equal partners with Edward in  the drug operation, as he alleges, by any stretch  considering all the facts set forth in the  record. The judgment of the district court is


15
AFFIRMED.



Notes:


1
 Edward did not waive his right to appeal in his  guilty plea.